FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit

                     UNITED STATES COURT OF APPEALS                         March 31, 2011

                                   TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                              Clerk of Court

STANIMIR GEORGIEV PAVLOV, a/k/a
Atanas Velichkov Yordanvo,

       Petitioner - Appellant,

v.                                                           No. 11-1040
                                                               (D. Colo.)
WARDEN SMELZER, [sic]; JOHN W.                       (D.C. No. 10-CV-01282-ZLW)
SUTHERS, Attorney General of the State
of Colorado,

       Respondents - Appellees.




              ORDER DENYING MOTION FOR LEAVE TO PROCEED
                     ON APPEAL IN FORMA PAUPERIS,
           DENYING REQUEST FOR CERTIFICATE OF APPEALABILITY,
                        AND DISMISSING APPEAL


Before O'BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       Stanimer Pavlov filed a pro se1 28 U.S.C. §2254 habeas petition. The District

Court dismissed it as “barred by the one year limitation period in 28 U.S.C. §2244(d),”

explaining why. It also prospectively decided that no Certificate of Appealability (COA)

would issue because Pavlov “has not made a substantial showing of the denial of a

constitutional right.” (R. Doc. 23 at 8.); See 28 U.S.C. § 2253(c)(2). Pavlov then filed a

       1
        We liberally construe his pro se filings. See Ledbetter v. City of Topeka, Kan.,
318 F.3d 1183, 1187 (10th Cir. 2003).
Notice of Appeal with the district court.

       Later, in this Court, he filed several documents: a “Statement” on February 28,

2011, which we construed as a motion for issuance a COA; on March 9, 2011, a two-

page “Combined Opening Brief and Application for Certificate of Appealability,” which

we construed as a supplement to his “Statement,” and on March 10, 2011, a Brief and

Application for COA.

       The parties are familiar with the facts so they will not be repeated here. We have

reviewed Pavlov’s proposed opening brief and application for a COA in light of the

district court’s decision. A COA may be issued only upon “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). We are confident jurists of

reason would not find the district court’s analysis debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484, (2000).

       The district court also denied Pavlov’s request to appeal in forma pauperis (ifp),

concluding it was “not taken in good faith.” (R. Doc. 30.); see 28 U.S.C. § 1915(a). He

renews his ifp request here. To proceed ifp on appeal, he “must show a financial inability

to pay the required filing fees and the existence of a reasoned, nonfrivolous argument on

the law and facts in support of the issues raised on appeal.” DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991) (emphasis added). We have solicitously reviewed his

filings. He has utterly failed to pass the threshold. An appeal on a matter of law is

frivolous where “[none] of the legal points [are] arguable on their merits.” Anders v.

California, 386 U.S. 738, 744 (1967). Pavlov’s arguments are either irrelevant or

contrary to settled law; and he makes no reasoned argument for modification of that law.

                                            -2-
      Pavlov’s application for a COA and his motion to proceed ifp on appeal are

DENIED. He must pay the filing and docket fees in full to the clerk of the district court.

See Kinnell v. Graves, 265 F.3d 1125, 1129 (10th Cir. 2001).



                                         Entered by the Court:

                                         Terrence L. O’Brien
                                         United States Circuit Judge




                                           -3-